Citation Nr: 1530438	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  09-03 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  What evaluation is warranted for right lower extremity  lumbar radiculopathy from May 20, 2004 to October 4, 2012?

2.  What evaluation is warranted for right lower extremity  lumbar radiculopathy from October 5, 2012 to February 19, 2014?

3.  What evaluation is warranted for right lower extremity  lumbar radiculopathy from February 20, 2014 to May 16, 2015? 

4.  What evaluation is warranted for right lower extremity  lumbar radiculopathy from May 16, 2015?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In March 2009, the Veteran testified during a hearing before an RO Decision Review Officer (DRO).  A transcript of the hearing is of record.  

This case was remanded for further development in September 2012.  


FINDINGS OF FACT

1.  From May 20, 2004 to October 4, 2012, right lower extremity  lumbar radiculopathy was manifested by no more than moderate incomplete paralysis.  

2.  From October 5, 2012 to February 19, 2014, right lower extremity  lumbar radiculopathy was manifested by no more than moderately severe incomplete paralysis.  

3.  From February 20, 2014 to May 15, 2015, right lower extremity  lumbar radiculopathy was manifested by no more than mild incomplete paralysis.  

4.  Since May 16, 2015, right lower extremity  lumbar radiculopathy is manifested by no more than moderate incomplete paralysis.  

CONCLUSIONS OF LAW

1.  From May 20, 2004 to October 4, 2012, the criteria for a rating higher than 20 percent for right lower extremity  lumbar radiculopathy were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).

2.  From October 5, 2012 to February 19, 2014, the criteria for a rating higher than 40 percent for right lower extremity  lumbar radiculopathy were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8520.

3.  From February 20, 2014 to May 15, 2015, the criteria for a rating higher than 10 percent for right lower extremity  lumbar radiculopathy were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8520.

4.  Since May 16, 2015, the criteria for a rating higher than 10 percent for right lower extremity  lumbar radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.

 VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records and VA examinations.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claims.

Analysis 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 4.1 , 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 .

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran appeals the denial of an initial rating higher than 20 percent for right lower extremity  lumbar radiculopathy from May 20, 2004 to October 4, 2012, a rating higher than 40 percent from October 5, 2012 to February 19, 2014, a rating higher than 10 percent from February 20, 2014 to May 15, 2015 and a rating higher than 20 percent thereafter. 
 
The Veteran's disability is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520. Under Diagnostic Code 8520, incomplete paralysis of the sciatic nerve warrants a 10 percent evaluation when mild, a 20 percent evaluation when moderate, a 40 percent evaluation when moderately severe, and a 60 percent evaluation when severe, with marked muscular atrophy.  38 C.F.R. § 4.124a. 

Under 38 C.F.R. § 4.124a , the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

During the July 2004 VA examination the Veteran reported back pain that had worsened to the point of constant sharp pain that radiated down his right leg.  Examination revealed reflexes were hypoactive on the right and absent at the ankles bilaterally.  His sensory examination was inconsistent but there was some decreased sensation along the right L4-L5 dermatomes.  He also had some slight weakness in the ankle dorsiflexion on the right.  

The August 2005 VA examination revealed there was normal muscle tone.  There were impaired sensory findings for the right lower extremity.  Specifically, there was abnormal sensation over the anterior thigh and tibia region.  Reflex examination revealed absent ankle jerk and hypoactive knee jerk.   Later in August 2005, an impression was given of lumbar radiculopathy.  Sensation and reflexes were noted to be "ok."  His reflexes were noted to be intact in January 2006.  

In the August 2007 VA examination, muscle tone was shown to be normal and there was no muscle atrophy.  Motor strength examination revealed there was active movement against some resistance.  There was decreased light touch of the entire aspect of the right lower extremity.  Ankle and knee jerk reflexes were hypoactive.  Plantar flexion (Babinski) was normal.  

A private medical evaluation conducted in March 2008 disclosed sensation was intact to pinprick and light touch.  Motor strength was 5/5 throughout and reflexes were normal and symmetric bilaterally.  In the October 2008 VA examination, muscle atrophy and abnormal movements were absent.  Muscle strength was normal but deep tendon reflexes were diminished.  It was noted that he had the ability to perceive light touch.  Motor strength and muscle tone were normal.  

The June 2008 private medical evaluation disclosed motor strength was normal, and that sensations were intact to pinprick and light touch.  Reflexes in the knees were hypoactive but normal for ankle jerk.  

In light of the evidence summarized above, the Board finds that from May 20, 2004 to October 4, 2012, the Veteran's right lower extremity  lumbar radiculopathy was at most comparable to moderate incomplete paralysis.  To that end, while the Veteran's right lower extremity  lumbar radiculopathy caused, at times, decreased sensation, diminished reflexes and some loss of strength, moderately severe impairment was not shown during this time.  Hence, a 20 percent evaluation and no higher is warranted for this period pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.  During this period of time, at most, the evidence shows moderate right lumbar radiculopathy.  

A rating higher than 40 percent for right lower extremity  lumbar radiculopathy from October 5, 2012 to February 19, 2014 is also not warranted.  To that end, while the Veteran is shown to have moderately severe right lower extremity  lumbar radiculopathy during this period, severe impairment is not shown.  During the October 2012 VA examination, the examiner found decreased pinprick and light touch sensation in the entire right lower extremity with a sharp border at the groin.  Vibratory sensation was reduced in the toes of both feet.  The appellant reported constant pain, intermittent pain, paresthesias and numbness of the right lower extremity that was rated as severe.  There was diminished muscle strength but still some muscle movement.  His right knee and ankle reflexes were absent but sensory findings were only decreased.  While there was a showing of muscle atrophy, marked muscular atrophy was not shown.  Rather, the VA examiner noted that there was mild flattening of the right quadriceps.  Hence, the constellation of manifestations expected for severe impairment with marked muscular atrophy is not shown for this period of time.  

Furthermore, a rating higher than 10 percent for right lower extremity  lumbar radiculopathy from February 20, 2014 to May 15, 2015 is not warranted.  To that end, the February 2014 VA examination disclosed the Veteran had normal muscle strength and no muscle atrophy.  Although reflexes were hypoactive, sensory examination was normal and straight leg raising was negative.  Numbness, paresthesias and pain of the right lower extremity was absent.  The VA examiner also characterized the Veteran's radiculopathy as mild.  As shown by the evidence summarized above, for this period of time, the Veteran's disability was no more than mild.  

Lastly, a rating higher than 20 percent for right lower extremity  lumbar radiculopathy since May 16, 2015 is not warranted.  To that end, the May 2015 VA examination disclosed the Veteran had normal muscle strength and no muscle atrophy.  Reflexes were hypoactive and sensation to light touch was decreased.  Straight leg raising was negative.  Numbness and paresthesias of the right lower extremity was described as moderate and pain as mild.  The VA examiner characterized the Veteran's radiculopathy as moderate in severity.  In light of the evidence summarized above that Board also concludes that the Veteran's disability is no more than moderate in severity.  

In reaching these determinations, the Board has considered the guidance established in section 4.120, 4.123 and 4.124.  When the evidence is viewed as a whole, however, the criteria for an initial rating higher than 20 percent for right lower extremity  lumbar radiculopathy from May 20, 2004 to October 4, 2012, a rating higher than 40 percent from October 5, 2012 to February 19, 2014, a rating higher than 10 percent from February 20, 2014 to May 15, 2015 and a rating higher than 20 percent thereafter is not warranted. 

The Board has considered the lay statements of record that discuss the Veteran's functional limitations from his disability.  The Board finds that the Veteran has presented competent and credible testimony regarding the nature and extent of his disability to include his reports of pain, numbness and functional impairments. Neither the lay or medical evidence reflects that the requirements for a higher rating were met during any period addressed above.  The Board has afforded greater probative value to the VA examinations than the Veteran's reports of symptomatology.  The examinations were conducted by medical professionals with the expertise to comment and opine on the matters at issue.  The examiners reviewed the records, which included the Veteran's contentions, and conducted a complete physical examination.  The medical findings of record are also well reasoned and supported by the historical record. 

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath, 1 Vet. App. 589.  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability. 

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the evidence shows that the manifestations of the appellant's neurological disability on appeal are contemplated by the schedular criteria.  The Veteran has not described any additional, unusual symptomatology for his disability on appeal that is not already contemplated by the schedular rating criteria.  More importantly, the clinical evidence does not show any symptoms that are not contemplated by the schedular criteria.  There is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.

An inferred claim for a total disability rating based on individual unemployability under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  The October 2012 VA examiner expressed that the Veteran's peripheral nerve disability impacted his ability to work.  It was noted, however, that the Veteran worked in the Post Office for about 30 years and planned to retire by the end of the year.  It was also noted that he was on light duty with no heavy lifting due to his back disability.  The February 2014 VA examiner also found that the Veteran could perform sedentary type of work such as desk work.  The objective and subjective evidence does not demonstrate that the Veteran is unemployable as a result of his disability.  Therefore, any inferred claim for a total disability evaluation based on individual unemployability due to service connected disorders is inapplicable in this case.

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of-the-doubt" rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A rating higher than 20 percent for right lower extremity  lumbar radiculopathy from May 20, 2004 to October 4, 2012 is denied. 

A rating higher than 40 percent for right lower extremity  lumbar radiculopathy from October 5, 2012 to February 19, 2014 is denied.  

A rating higher than 10 percent for right lower extremity  lumbar radiculopathy from February 20, 2014 to May 15, 2014 is denied.  

A rating higher than 20 percent for right lower extremity  lumbar radiculopathy since May 16, 2014 is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


